Chapman, C. J.
Under the instructions given them, the jury must have found that on Monday the pigs were delivered by the plaintiff, and accepted by the defendants, with the purpose that they should be sold and paid for. This would constitute a sale; and, if nothing was said about the price, the law would imply a fair price. This is all that appears to have been done on Monday. Thus the plaintiff’s case would be established without proof of any illegal transaction.
For the purpose of relieving themselves from the implied obligation, the defendants offered to prove that, on the preceding Lord’s day, an express contract was made for the sale of the pigs at an agreed price, and with a warranty that they were free froxn disease. But as this was an offer to maintain their defence by proof of their own illegal .act, the court properly refused to listen to it; for it is not the duty of courts to enforce illegal transactions. The contract derived all its validity from the transactions of Monday; and if the defendants, on that day, omitted to make stipulations that they would otherwise have made, because they relied on the illegal acts of the preceding day, it was their own folly to do so. The jury were correctly instructed that no valid sale could be made on Sunday; nor could any contract made on Sunday be ratified on Monday so as to be valid or effectual; and that neither a price fixed on *192Sunday, nor a warranty made on that day, would form any part of a contract which would support an action. This was settled at the former hearing of this case. 14 Allen, 20.
The evidence offered by the defendants that several other pigs, sold out of the same drove on the preceding Saturday, were then sick, and some of them died, if competent, would be competent only so far as it tended to show there was a disease in the drove, to which the pigs sold to the defendants had been exposed. It was equally pertinent to the question to show what number of pigs the drove contained, and that some of them were unaffected by the same disease.

Exceptions overruled.